Title: From George Washington to Major Henry Lee, Jr., 2 November 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dear Sir
          Head Quarters West point 2d Novemr 1779.
        
        I have an account from New York that a fleet with two Regiments and a detachmt of Artillery was to sail on the 29th ulto for Hallifax accompanied by all the heavy ships of War except the Europa—The Daphne Frigate for England was to sail at the same time. I mention these matters to you, that you may compare them with your accounts from the shore—I have reason to beleive that part of the Hulks yet remain sunk, it would be well to endeavour to be informed of this with a degree of certainty, lest the Count, should he arrive, might be led into danger by supposing the Channel clear. I am &c.
      